Filed 6/17/20; Modified and certified for pub. 7/14/20 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION SEVEN


CARLOS ALBERTO VASQUEZ                              B292390
et al.,
                                                    (Los Angeles County
        Plaintiffs and Respondents,                 Super. Ct. No. VC066086)

                        v.

LBS FINANCIAL CREDIT
UNION,

        Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of
Los Angeles County, Patrick T. Meyers, Judge. Affirmed.
      Prenovost, Normandin, Dawe & Rocha, Karel Rocha and
Jason Meyer for Defendant and Appellant.
      Friedman Stroffe & Gerard and Richard W. Millar, Jr., for
Plaintiffs and Respondents.



                         __________________________
        Defendant LBS Financial Credit Union (LBS) appeals from
a judgment entered after a court trial for Carlos and Libby
Vasquez and mortgagee Brighten Lending (collectively, plaintiffs)
in their action for quiet title and declaratory and injunctive relief
regarding property the Vasquezes purchased in 2015 from
Guillermo Guerrero and his wife. Seven years before the
purchase, LBS obtained two money judgments against Guerrero
and recorded abstracts of judgment (LBS abstracts) against
Wilbert G. Guerrero, a name which does not appear in the chain
of title for the property.
        On appeal, LBS contends the trial court erred in finding
the Vasquezes were bona fide purchasers, asserting the
Vasquezes had constructive notice of the LBS abstracts based on
Guerrero’s use of different variations of his name on multiple
title and sale documents, including one handwritten reference in
the 10-page purchase agreement to the name Wilbert Guillermo
Guerrero. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.    Events Leading to the Filing of This Lawsuit
      In 2015 Carlos and Libby Vasquez purchased real property
located on Domo Street in Whittier (the Domo property) from
Guillermo Guerrero and his wife, Laura Guerrero, for $435,000.1
The Vasquezes made an $87,000 down payment and borrowed

1     Because Carlos and Libby Vasquez have the same last
name, we refer to them by their first names. In light of the
dispute as to Guillermo Guerrero’s correct first name, we refer to
him as Guerrero and to Laura Guerrero by her maiden name,
Zaragoza.




                                  2
the remainder from Brighten Lending. Brighten Lending
recorded a deed of trust against the Domo property, securing a
promissory note for $348,000.
       On October 18, 2016 attorneys representing LBS contacted
the Vasquezes, Brighten Lending, and their title insurance
company, Old Republic Title Company, and advised them LBS
held two judgment liens against the Domo property based on
money judgments it obtained in 2008 against Guerrero, for which
it recorded abstracts of judgment against “Wilbert G. Guerrero”
with the Los Angeles County Registrar-Recorder (Registrar-
Recorder). LBS demanded plaintiffs pay the full amount of
Guerrero’s judgment debt, $72,166.25, to avoid foreclosure
proceedings.
       On January 30, 2017 plaintiffs filed a complaint for quiet
title and declaratory and injunctive relief, seeking a
determination the Vasquezes owned the Domo property free and
clear of LBS’s judgment liens.

B.     The Evidence at Trial
       A bench trial was held on November 14 and 15, 2018.
Libby, Carlos, and Brighten Lending president Jessica Von
testified for plaintiffs. Plaintiffs also called Kenneth Dzien as an
expert witness on title search custom and practice to opine
whether the Vasquezes were on constructive notice of LBS’s liens
through the Registrar-Recorder’s indices. LBS called Alan
Wallace as an expert on the same subject areas.

     1.    Title history of the Domo property
     On January 15, 1999 a grant deed was recorded reflecting
conveyance of the Domo property from Rose Hodges to “Guillermo




                                 3
Guerrero, a single man, and Laura Zaragoza, a single woman, as
joint tenants.” On April 19, 2004 a grant deed was recorded
transferring the property to “Guilleromo Wilbert Guerrero and
Laura Olivia Guerrero, husband and wife as joint tenants.” The
2004 deed stated, “This conveyance confirms a change of name
and the grantor and grantee are the same party.” On October 30,
2015 a grant deed was recorded conveying the property from
“Guillermo Guerrero and Laura Olivia Guerrero” to the
Vasquezes.

        2.   The LBS abstracts
        On May 8, 2008 LBS obtained an abstract of judgment for
$19,680.35 in LBS Financial Credit Union v. Wilbert G. Guerrero,
et al., Superior Court of Los Angeles County, case No. 08C00396,
identifying the judgment debtor as “Wilbert G. Guerrero” living
at 844 E. Bonds Street in Carson. On June 2, 2008 LBS recorded
the abstract of judgment. On August 1, 2008 LBS recorded a
second abstract of judgment obtained in LBS Financial Credit
Union v. Wilbert G. Guerrero, et al., Superior Court of Los
Angeles County, Case No. 08C00395, for $19,483.03, similarly
identifying the judgment debtor as “Wilbert G. Guerrero” living
at 844 E. Bonds Street in Carson. The record does not reflect any
efforts by LBS to collect on the judgments prior to sending its
October 2016 demand letter to plaintiffs.

      3.    The Vasquezes’ purchase of the Domo property
      On May 3, 2015 the Vasquezes, working with a real estate
agent, made an offer to purchase the Domo property from the
Guerreros for $435,000. On May 7 the Guerreros made a
counteroffer to sell the property for $442,500, which the




                                4
Vasquezes accepted. The sale ultimately closed for $435,000
following the appraisal.
       The parties executed a residential purchase agreement and
joint escrow instructions using a California Association of
Realtors standard form. Carlos and Libby initialed each page of
the purchase agreement and signed their names on the last page
(page 10). Guerrero’s cursive signature on page 10 appears to be
either “Guillermo Guerrero” or “Guillermo Guerrero W.” The
name “Wilbert Guillermo Guerrero” is handwritten below
Guerrero’s signature, where the form specifies to “[p]rint name.”
Zaragoza signed her name on page 10 as “Laura Z,” under which
“Laura Guerrero” is handwritten. The form does not indicate
who wrote the names on page 10.
       The Guerreros’ May 7 counteroffer is a single page form
appended to the last page of the purchase agreement. The
counteroffer lists the sellers as “Guillermo Guerrero, Laura
Guerrero.” Guerrero signed the acknowledgment and acceptance
section of the counteroffer in two places. One signature appears
to be “Guillermo Guerrero W.,” and the second appears to have
the same signature, except it is not discernable whether the
name is followed by a “W.” “Guillermo Guerrero” is typed next to
each of Guerrero’s signatures. Zaragoza appears to have signed
twice as “Laura Z,” next to which is typed “Laura Guerrero.” The
Vasquezes signed their acceptance of the counteroffer below the
Guerreros’ names.
       On June 19, 2015 the Guerreros provided the parties’
escrow agent, International City Escrow, Inc. additional escrow
instructions concerning how title should be vested, stating, “My
previous instructions in the above numbered escrow are hereby
modified/supplemented in the following particulars only: [¶]




                                5
Seller’s vesting to read as follows: [¶] Guillermo Guerrero and
Laura Olivia Guerrero.” (Block capitalization removed.) These
instructions, on International City letterhead, are signed by the
Vasquezes and the Guerreros, and “Guillermo Guerrero” is typed
underneath Guerrero’s signature. The Vasquezes’ additional
instructions dated June 23, 2015 stated their “previous
instructions in the above numbered escrow are hereby
modified/supplemented in the following particulars only:
[¶] Buyer’s vesting: Carlos Alberto Vasquez and Libby D.
Vasquez, Husband and Wife as Community Property with Right
of Survivorship.” (Block capitalization removed.)
      At some point Guerrero provided International City with a
statement of information and personal identification that
included his Social Security number, California driver’s license
number, and his date and place of birth. The form has Guerrero’s
handwritten and signed name as Guillermo Guerrero, with no
reference to the name Wilbert.
      Old Republic Title provided International City with a
preliminary title report dated May 27, 2015. The title report
stated the Guerreros’ interest in the property was vested in
“Guillermo Wilbert Guerrero and Laura Olivia Guerrero,
husband and wife as joint tenants.” The report identified a deed
of trust in the amount of $198,000 to secure a note for borrowers
“Guillermo Wilbert Guerrero and Laura Olivia Guerrero,
husband and wife as joint tenants.” The report also identified
three tax liens against “Guerrero[,] Guillermo” and a 2008
abstract of judgment for $16,312.38 against “Guerrero
Construction and Development, Inc. and Guillermo Guerrero.”
The preliminary title report did not identify the LBS abstracts.




                               6
     Libby, Carlos, and Von all testified they had no knowledge
of LBS’s liens prior to receiving the October 2016 demand letter.

        4.   Expert testimony regarding title searches
        Dzien had nearly 50 years of experience examining titles to
real property. He worked for title insurance companies in claims
handling and underwriting and as general counsel before
transitioning to consulting and serving as an expert witness on
title issues. Dzien testified that in compliance with the
Government Code,2 the Registrar-Recorder indexes property
records based on the names of the grantor and grantee. If a
prospective purchaser wants to search for encumbrances on a
property, he or she must visit the Registrar-Recorder’s office in
Norwalk and run a search of the grantor and grantee names in
the computerized index maintained at the office. To perform an
index search, Dzien would first look in the grantee index to
confirm the seller of the property had obtained title to the
property. He then would look in the grantor index to “see what
grants have been made and what liens have been placed on the
property.”
        Dzien followed this procedure for the Domo property.
Dzien first searched under the name Guillermo Guerrero in the
grantee index and determined that Guerrero first acquired the


2      The Government Code identifies numerous topical indices
of public records the county recorders are required to maintain.
(Gov. Code, §§ 27232-27256.) Section 27257, subdivisions (a) and
(b), provides the recorder may alternatively keep a “single index
which shall alphabetically combine the grantors and grantees” of
all persons who would otherwise be included in the topical
indices.




                                 7
Domo property in the 1990’s. He then looked at the grantor index
and found a number of deeds of trust and a judgment against
Guerrero. Dzien prepared a chart, admitted as an exhibit at
trial, depicting for the Domo property the “monuments of title”
(chain of conveyances) from Rose Hodges to Guillermo Guerrero
and Laura Zaragoza in 1999; then to Guilleromo Wilbert
Guerrero and Laura Olivia Guerrero in 2004; and then to the
Vasquezes in 2015. Dzien searched the grantor/grantee index for
all names used by Guerrero in the monuments of title, including
the names Guillermo Guerrero, Guilleromo Guerrero, and
Guilleromo Wilbert Guerrero.3
        Although Dzien located dozens of indexed records under
Guerrero’s names, he did not locate the LBS abstracts. Dzien
testified as to the LBS abstracts, “[T]hey did not attach as a lien
onto the property through the grantor/grantee system . . . because
the name Wilbert G. Guerrero is not reflected in the monuments
of title from Hodges to Vasquez.” Therefore, the recorded LBS
abstracts could not be located by a proper search of the
grantor/grantee index. Dzien opined because LBS recorded its
abstracts of judgment against Wilbert G. Guerrero, which is not a
variation of a name in the chain of title, the Vasquezes did not
have constructive notice of the LBS abstracts.
        On cross-examination, Dzien admitted he did not search
the grantor/grantee index for the name Wilbert G. Guerrero,
explaining “that’s not how you would search . . . because the
universe of names that existed in the monuments of title did not
include that name,” which he determined “by reviewing every

3     Printouts of Dzien’s search results were admitted as
exhibits at trial. The printouts show for each search the first
name, last name, and middle name or initial.




                                 8
document in the chain of title.” Dzien did not use different
combinations of the names Wilbert, Guillermo, and Guerrero
besides those on the monuments of title because “that’s not the
way it’s done.”
       Dzien acknowledged the statement of information Guerrero
provided to International City included Guerrero’s driver’s
license and Social Security numbers. However, the Registrar-
Recorder’s grantor/grantee index cannot be searched by a driver’s
license or Social Security number. Rather, the purpose of a
statement of information is to help title insurance companies
examine documents that come up during a title search for
common names to eliminate names that do not relate to the
people and transaction at issue. Dzien recognized that, in
preparing a preliminary title report, “[t]he title company does not
use the official grantor/grantee index because they can’t wait in
line at the recorder’s office. And they maintain a computer
system called the general index, and that general index is not
something that has anything to do with constructive notice. It is
a proprietary system that they maintain to search names.”
       Asked on cross-examination whether he had an opinion
whether the purchase agreement impacted the Vasquezes’
knowledge of the LBS abstracts, Dzien testified the handwritten
name Wilbert G. Guerrero on the final page4 was “not inquiry
provoking. It’s a typographical error. . . . [N]o reasonable lay
person certainly would look at that and conclude that someone is
utilizing an assumed name or a pseudonym.”
       Wallace is a real estate transactional lawyer who
represents escrow companies, title companies, and real estate

4     The actual handwritten name on the purchase agreement
is Wilbert Guillermo Guerrero.




                                 9
brokers in his legal practice. He is also a real estate broker and
an adjunct law lecturer on real estate transactions and had
served as a litigation expert for 20 years. Wallace testified a
search of the Registrar-Recorder’s grantor/grantee index for
Wilbert G. Guerrero would identify the LBS abstracts. A
printout of Wallace’s search results was admitted into evidence.
Asked why the name Wilbert G. Guillermo or Wilbert Guillermo
Guerrero was significant, Wallace testified, “to me that’s very
important. That’s the gentleman’s legal name.” Wallace based
his opinion on his review of a page from the journal of the notary
public who notarized Guerrero’s signature on the grant deed to
the Vasquezes. The journal entry listed Guerrero’s name as
appearing on his driver’s license as “Wilbert Guillermo Guerrero”
at an address in Apple Valley. However, the notary public did
not testify at trial, and the journal entry (exhibit 109) was not
admitted into evidence.
       Asked how title insurance companies determine what liens
and encumbrances are on a property, Wallace testified the
companies have a “sophisticated computer system that they
use . . . . It’s supposed to simulate the county recorder but be
more advanced and more sophisticated to determine what is of
record on a subject property and what is of record against a
potential grantor.” These systems enable title companies to
search by the Social Security number obtained from the grantor’s
statement of information. Wallace testified the purpose of the
statement of information is to help title companies obtain more
information about the grantor to confirm his identity. Old
Republic Title should have used information from Guerrero’s
statement of information to confirm his identity, although
Wallace did not know whether that was done.




                                10
        Wallace admitted the LBS abstracts were outside the chain
of title for the Domo property. He also admitted, “There’s no
evidence that I’ve seen that [the Vasquezes] had actual
knowledge” of the LBS abstracts. Wallace testified, however, the
Vasquezes had actual knowledge Guerrero’s “legal name” was
Wilbert G. Guerrero because “Mr. Guerrero signed the purchase
agreement using the name Wilbert G. Guerrero. I believe he
signed the counteroffer with that name. And as a buyer, the
buyer ultimately is charged with that kind of knowledge.”

C.    Statement of Decision and Judgment
      Following the close of testimony, the parties filed written
closing arguments, and on March 29, 2018 the court issued a
tentative statement of decision. After considering and rejecting
LBS’s objections to the tentative decision,5 the court filed a
41-page final statement of decision on May 31, 2018 finding in
favor of plaintiffs. The statement of decision included detailed
factual findings recounting the testimony at trial. The court
found plaintiffs “carried their burden of proving that the
abstracts of judgment recorded in 2008 by LBS were improperly
indexed and not locatable by a proper search. The testimony of
the plaintiffs’ expert witness, Mr. Dzien, was notably specific,
rigorous, comprehensive and convincing to the court. His


5     LBS objected to the trial court’s findings Brighten Lending
held an interest in the Domo property; LBS had no right or
interest in the property; LBS had no right to make any further
claim to the property; and the Vasquezes were bona fide
purchasers. The court rejected LBS’s objections as simply
arguing why the court’s ruling was “effectively ‘wrong’ and must
be revised.”




                                11
determination(s) that said recorded abstracts of judgment were
essentially ‘outside the chain of title’ of the subject property were
also supportive of the credible showing that the plaintiffs and
each of them had no actual or constructive notice of the abstracts
of judgment.”
       The trial court did not find credible Wallace’s testimony the
Vasquezes had actual knowledge Guerrero’s legal name was
Wilbert G. Guerrero, finding Wallace was a “slender reed” for
LBS to rely on as its sole witness at trial, “as well as a dubious
source of information as to matters of which he was not a
percipient and/or particularly keen witness.” The court noted
Wallace based his opinion on his belief Guerrero signed the
purchase agreement and counteroffer using the name Wilbert G.
Guerrero. The court found to the contrary, “[It] is evident that
the purchase agreement was not signed anywhere as ‘Wilbert G.
Guerrero’ and that a handprinted name ‘Wilbert Guillermo
Guerrero’ solely appeared on page 10 in Exhibit 102 in a space
available to ‘(Print name).’” The court also found Wallace was
mistaken in his belief Guerrero signed the name Wilbert G.
Guerrero on the counteroffer; he did not. Citing other
inconsistencies in Wallace’s testimony, the court found, “Mr.
Wallace’s testimony was superficial, variously inaccurate and
lacking in credibility.”
       The court concluded “the Vasquez plaintiffs acquired the
subject property as bona fide purchasers for value without notice
of the [LBS] abstracts of judgment.”
       The court entered judgment on June 21, 2018. LBS timely
appealed.




                                 12
                           DISCUSSION

A.      Governing Law of Notice
        “It is ‘black-letter law’ that a bona fide purchaser for value
who acquires his or her interest in real property without
knowledge or notice of another’s prior rights or interest in the
property takes the property free of such unknown interests.” (In
re Marriage of Cloney (2001) 91 Cal. App. 4th 429, 437 (Cloney);
accord, Melendrez v. D & I Investment, Inc. (2005)
127 Cal. App. 4th 1238, 1251 (Melendrez) [“‘“The elements of bona
fide purchase are payment of value, in good faith, and without
actual or constructive notice of another’s rights.”’”]; Hochstein v.
Romero (1990) 219 Cal. App. 3d 447, 451 (Hochstein).) Conversely,
“it is an equally well-established principle of law that any
purchaser of real property acquires the property subject to prior
interests of which he or she has actual or constructive notice.”
(Cloney, at p. 437.) “Actual notice is defined as ‘express
information of a fact,’ while constructive notice is that ‘which is
imputed by law.’” (Id. at p. 436, quoting Civ. Code, § 18.)
        A bona fide purchaser without notice may seek a legal
determination through a quiet title action that the title it
obtained remains free and clear of any adverse interest in the
property. (Reiner v. Danial (1989) 211 Cal. App. 3d 682, 690.)
“The general rule places the burden of proof upon a person
claiming bona fide purchaser status to present evidence that he
or she acquired interest in the property without notice of the
prior interest.” (Gates Rubber Co. v. Ulman (1989) 214
Cal. App. 3d 356, 367, fn. 6; accord, First Fidelity Thrift & Loan
Assn. v. Alliance Bank (1998) 60 Cal. App. 4th 1433, 1442.)




                                 13
       Constructive notice of a lien or other interest in property
arises from the proper recording of that interest. (Cloney, supra,
91 Cal.App.4th at p. 437 [“Every duly recorded conveyance of real
property, or recorded judgment affecting title to or possession of
real property, is constructive notice of the contents thereof to
subsequent purchasers and mortgagees from the time of
recordation.”]; Hochstein, supra, 219 Cal.App.3d at p. 452 [“the
law conclusively presumes that a party acquiring property has
notice of the contents of a properly recorded document affecting
such property”]; see Civ. Code, § 1213 [recorded conveyance of
real property provides constructive notice to subsequent
purchasers].) However, “a bona fide purchaser of real property
has constructive notice of only those matters that could be located
by a diligent title search.” (Dyer v. Martinez (2007)
147 Cal. App. 4th 1240, 1242 [“Because the lis pendens at issue
was not indexed at the time defendants took their interests in the
property, it could not have been located by a diligent search, and
therefore did not provide constructive notice.”]; accord, Hochstein,
supra, 219 Cal.App.3d at p. 452 [“The California courts have
consistently reasoned that the conclusive imputation of notice of
recorded documents depends upon proper indexing because a
subsequent purchaser should be charged only with notice of those
documents which are locatable by a search of the proper
indexes.”].)
       A purchaser may also have constructive notice of a fact
affecting his or her property rights where the purchaser “‘has
knowledge of circumstances which, upon reasonable inquiry,
would lead to that particular fact.’” (Cloney, supra,
91 Cal.App.4th at p. 437; see Civ. Code, § 19 [“Every person who
has actual notice of circumstances sufficient to put a prudent




                                14
person upon inquiry as to a particular fact has constructive notice
of the fact itself in all cases in which, by prosecuting such
inquiry, he or she might have learned that fact.”].) “[I]f the
purchaser neglects to prosecute such inquiry diligently he may
not be awarded the standing of a bona fide purchaser.” (Asisten
v. Underwood (1960) 183 Cal. App. 2d 304, 310.) This type of
constructive notice is often described as inquiry notice. (See
Alfaro v. Community Housing Improvement System & Planning
Assn., Inc. (2009) 171 Cal. App. 4th 1356, 1388 (Alfaro) [prior cases
have “differentiated constructive notice from actual knowledge
and from inquiry notice”].)
       In addition, notice of an adverse interest may be imputed to
a purchaser from knowledge acquired by her or his agent acting
within the course and scope of the agent’s authority. (Cloney,
supra, 91 Cal.App.4th at p. 444 [escrow agent’s knowledge of
discrepancy regarding debtor’s name on judgment lien imputed to
purchaser and sufficient to give constructive notice of the lien];
Triple A Management Co. v. Frisone (1999) 69 Cal. App. 4th 520,
534 (Triple A Management) [escrow agent’s knowledge of
information obtained in escrow may be imputed to purchaser
under agency theory].)

B.    Standard of Review
      “The determination whether a party is a good faith
purchaser . . . ordinarily is a question of fact; on appeal, that
determination will not be reversed unless it is unsupported by
substantial evidence.” (Triple A Management, supra,
69 Cal.App.4th at p. 536; accord, 612 South LLC v. Laconic
Limited Partnership (2010) 184 Cal. App. 4th 1270, 1279;
Melendrez, supra, 127 Cal.App.4th at p. 1254.) “Under the




                                 15
substantial evidence standard of review we examine the entire
record to determine whether there is substantial evidence
supporting the factual determinations of the trial court [citation],
viewing the evidence and resolving all evidentiary conflicts in
favor of the prevailing party and indulging all reasonable
inferences to uphold the judgment.” (612 South LLC, at p. 1279;
accord, City of Glendale v. Marcus Cable Associates, LLC (2014)
231 Cal. App. 4th 1359, 1385.) “An appellate court does not
reweigh the evidence or evaluate the credibility of witnesses, but
rather defers to the trier of fact. [Citations.] ‘The substantial
evidence [standard of review] applies to both express and implied
findings of fact made by the superior court in its statement of
decision rendered after a nonjury trial.’” (City of Glendale, at
p. 1385; accord, Escamilla v. Department of Corrections &
Rehabilitation (2006) 141 Cal. App. 4th 498, 514 (Escamilla).)
       LBS argues we should review the trial court’s ruling de
novo because the facts of what notice the Vasquezes received are
not in dispute. LBS is correct we independently review questions
of law. (See Cloney, supra, 91 Cal.App.4th at p. 436 [“Because
the facts in this case are undisputed, this appeal is subject to
review de novo as to the legal effect of the escrow officer’s
knowledge that James Michael Cloney and Mike Cloney are one
and the same person, and the issue whether as purchaser of the
Property from the latter, respondent had constructive notice of
the lien created by the recorded judgment against the former.”].)
But here there are disputed questions of fact as to the notice
received by the Vasquezes, for which we review the record for
substantial evidence. “Whether a party has notice of
‘circumstances sufficient to put a prudent man upon inquiry as to
a particular fact,’ and whether ‘by prosecuting such inquiry, he




                                16
might have learned such fact’ [citation], are themselves questions
of fact to be determined by the jury or the trial court.”
(Northwestern Portland Cement Co. v. Atlantic Portland Cement
Co. (1917) 174 Cal. 308, 312; accord, Hobart v. Hobart Estate Co.
(1945) 26 Cal. 2d 412, 440.)

C.      The Vasquezes Were Not on Inquiry Notice Guerrero Used
        the Name Wilbert G. Guerrero
        On appeal, LBS does not challenge the trial court’s finding
the Vasquezes lacked actual knowledge of the liens. Libby,
Carlos, and Brighten Lending’s president Von testified they had
no knowledge of the liens prior to receiving LBS’s demand letter
in October 2016. Even Wallace ultimately conceded, “There’s no
evidence that I’ve seen that [the Vasquezes] had actual
knowledge” of the LBS abstracts. Rather, LBS contends the
Vasquezes had constructive notice of the LBS abstracts because
they were on inquiry notice Guerrero used the name Wilbert G.
Guerrero. Substantial evidence supports the trial court’s finding
to the contrary.
        Although a purchaser may rely on the recorded chain of
title, the purchaser may not “ignore information that comes to
him from outside the recorded chain of title, to the extent such
information puts him on notice of information that reasonably
brings into question the state of title reflected in the recorded
chain of title.” (Triple A Management, supra, 69 Cal.App.4th at
p. 531; accord, Alfaro, supra, 171 Cal.App.4th at p. 1389 [“though
defrauded buyers will not be deemed to have constructive notice
of public records, this does not insulate them from evidence of
their actual knowledge of the contents of documents presented to
them or from being charged with inquiry notice based on those




                                17
documents”]; see First Fidelity Thrift & Loan Assn. v. Alliance
Bank, supra, 60 Cal.App.4th at p. 1445 [lender could not rely on a
mistakenly recorded reconveyance of an earlier lender’s deed of
trust to support first priority where the borrower had listed the
earlier loan on the loan application as an encumbrance and
lender failed to investigate the discrepancy].)
       LBS argues the Vasquezes were on inquiry notice of
Guerrero’s use of the first name Wilbert because the purchase
agreement contained the handwritten name Wilbert Guillermo
Guerrero on page 10. However, Guerrero signed the purchase
agreement and the counteroffer as Guillermo Guerrero or
Guillermo Guerrero W, and the typed name Guillermo Guerrero
is listed three times on the counteroffer. Further, some form of
Guillermo Guerrero appears repeatedly on the documents in the
chain of title and those relating to the sale of the Domo property
to the Vasquezes, without any other reference to Wilbert as a
first name. The name Guillermo Guerrero appears on the grant
deeds recorded in 1999 and 2015, and the name Guilleromo
Wilbert Guerrero is on the grant deed recorded in 2004. The
additional escrow instructions bear the typed name Guillermo
Guerrero, and Guerrero signed his name as Guillermo Guerrero
W. Guerrero’s statement of information lists the seller as
Guillermo Guerrero and was signed as Guillermo Guerrero W.
The preliminary title report states title to the Domo property is to
be vested in “Guillermo Wilbert Guerrero and Laura Olivia
Guerrero.” The preliminary title report also lists three tax liens
against Guerrero Guillermo and an abstract of judgment
recorded against “Guerrero Construction and Development, Inc.
et al. and Guillermo Guerrero.”




                                18
      As Dzien testified when asked on cross-examination
whether the first name Wilbert on page 10 of the purchase
agreement would have placed the Vasquezes on notice of
Guerrero’s use of the name, Dzien responded, “It’s a
typographical error. . . . [N]o reasonable lay person certainly
would look at that and conclude that someone is utilizing an
assumed name or a pseudonym.” Wallace offered a conflicting
opinion: “Mr. Guerrero signed the purchase agreement using the
name Wilbert G. Guerrero. I believe he signed the counteroffer
with that name. And as a buyer, the buyer ultimately is charged
with that kind of knowledge.” We defer to the trial court’s
finding Dzien was credible and Wallace was not. (City of
Glendale v. Marcus Cable Associates, LLC, supra,
231 Cal.App.4th at p. 1385; Escamilla, supra, 141 Cal.App.4th at
p. 514.) As the trial court found, Wallace’s testimony was
“superficial, variously inaccurate and lacking in credibility,”
noting Guerrero never signed the purchase agreement as
Wilbert G. Guerrero, and the only name on the counteroffer was
Guillermo Guerrero.
      In addition, the Vasquezes were not sophisticated in
property transactions, and they relied on their realtor and the
escrow agent (International City) to prepare the documents.
Libby had no recollection of the realtor pointing out the use of the
name Wilbert on the purchase agreement.6 The realtor likewise

6      LBS contends the Vasquezes are deemed as a matter of law
to have knowledge of the information in the purchase agreement
because they signed it, citing Curtis v. United Transfer Co. (1914)
167 Cal. 112, 114. Curtis is inapposite. Under Curtis, a party to
a contract is deemed to have constructive knowledge of the
contents of the contract and cannot “assert [their] failure to read
it or ignorance of its contents to overcome the legal effect of the




                                19
did not discuss variations in Guerrero’s name with Carlos. LBS
relies on Cloney, supra, 91 Cal.App.4th at page 441, to support its
argument the trial court should have imputed knowledge of the
realtor and International City to the Vasquezes. In Cloney, the
seller of property who used the name Mike Cloney provided his
driver’s license with his full legal name James Michael Cloney to
the escrow agent in connection with the sale. The Court of
Appeal concluded the escrow agent’s knowledge of the seller’s full
legal name was imputed to the purchaser, who therefore took the
property subject to a judgment lien against James Michael
Cloney, even though the title company’s search of the county
records for Mike Cloney did not reveal the judgment lien. (Id. at
pp. 434, 441.) The Cloney court held, “[A]n undisputedly valid
judgment lien recorded against a judgment debtor under one
name does impart constructive notice of the lien to a subsequent
purchaser to whom the same judgment debtor sells real property
under a different name, where while acting within the course and
scope of his or her agency the purchaser’s escrow agent gains
actual knowledge of both of the names used by the seller.” (Id. at
p. 444.)
       In contrast to Cloney, there is no evidence the Vasquezes’
realtor or International City had any knowledge beyond what is
shown on the face of the documents. There was no testimony at
trial as to who prepared the purchase agreement, who wrote the


paper as a contract between the defendant and herself.” (Id. at
p. 114.) Here, the question is not whether the Vasquezes were
bound by the purchase agreement, but whether information on
the purchase agreement, in light of other contrary information,
provided the Vasquezes constructive notice Guerrero used the
first name Wilbert.




                                20
name Wilbert Guillermo Guerrero on page 10, or what
information Guerrero provided to International City to establish
his identity. LBS points to Guerrero’s June 19, 2015 additional
escrow instructions to International City modifying his “previous
instructions” to provide for seller’s vesting to read “Guillermo
Guerrero and Laura Olivia Guerrero.” According to LBS,
International City would not have needed to change the vesting
of title unless the prior vesting was under a different name. This
argument is based on pure speculation. There is no evidence
International City possessed any previous vesting information,
let alone that the previous information provided for title to be
vested in the name Wilbert G. Guerrero. Further, as the
Vasquezes note in their respondents’ brief, their additional
escrow instructions similarly advised International City that
their vesting should be in the names “Carlos Alberto Vasquez and
Libby D. Vasquez,” supporting a contrary view the “additional”
escrow instructions were instructions in the first instance for how
the title should read.7
        LBS also seeks to impute to the Vasquezes knowledge of
the notary public who notarized Guerrero’s name on the 2015
grant deed that Guerrero used the name Wilbert Guillermo
Guerrero on his driver’s license, pointing to the notary’s journal
entry in connection with the sale. But as noted, the exhibit was
not admitted into evidence, and the notary public did not testify
at trial. Further, in contrast to Cloney, supra, 91 Cal.App.4th at



7     In its reply, LBS argues the Vasquezes’ additional escrow
instructions were “clearly done” to modify the name on title to
“Libby D. Vasquez” from “Libby Dorcas Vasquez,” which was the
name on the purchase agreement. This too is mere speculation.




                                21
page 441, there is no evidence the notary acted as an agent of the
Vasquezes.
       Finally, LBS contends Guerrero’s statement of information,
which included his driver’s license and Social Security numbers,
placed Old Republic Title, International City, and the Vasquezes
on constructive notice Guerrero’s legal name was Wilbert
Guillermo Guerrero because they could have performed a search
of recorded documents using the numbers. But the statement of
information on its face lists Guerrero’s name as Guillermo
Guerrero, with no mention of the name Wilbert other than the
initial “W” at the end of Guerrero’s signature. Further, as Dzien
and Wallace testified, the purpose of the statement of information
is to help the title company eliminate documents that do not
belong to a seller with a common name, not to expand the
universe of documents to be searched.
       Moreover, Dzien testified the Registrar-Recorder’s
grantor/grantee database cannot be searched by driver’s license
or Social Security number. Although title companies have
proprietary computer systems that can search for information by
driver’s license and Social Security numbers, there is no
authority for charging a purchaser with knowledge of what the
proprietary search would reveal. Further, “[i]t is a ‘“well-settled
rule . . . that a title insurance company is not the agent of its
insured, and the insurer’s knowledge is not imputed to its
insured.”’” (Cloney, supra, 91 Cal.App.4th at pp. 438-439
[“whatever knowledge [the title company] had about Cloney’s
identity and the state of his title as a matter of actual or
constructive notice, or which it arguably should have had as a
matter of its duties as a title insurer, is essentially irrelevant to
this case”]; accord, Lewis v. Superior Court (1994) 30 Cal. App. 4th
22
1850, 1869-1870 [“The trial court essentially misconceived [the
title company’s] role when it stated that ‘[the title company’s]
lack of reasonable diligence in acting upon the information it
discovered, is imputed to [the purchasers].’”].)8

D.    The Vasquezes Were Not on Constructive Notice of the LBS
      Abstracts Recorded Under a Different First Name
      LBS contends Guerrero’s use of different names on the
sales documents and the “additional names and variations of
Mr. Guerrero’s name” in the chain of title placed the Vasquezes
on constructive notice of the LBS abstracts. They did not.
Contrary to LBS’s argument, the variations in Guerrero’s name
are consistent with his use of the first name Guillermo (or
Guilleromo) and the last name Guerrero. The names appearing
in the title history are Guillermo Guerrero in 1999; Guilleromo
Wilbert Guerrero in 2004; and Guillermo Guerrero in 2015. As
discussed, the purchase agreement, counteroffer, statement of
information, additional escrow instructions, and preliminary title
report all reflect the name Guillermo Guerrero or Guillermo
Wilbert Guerrero, except for the single handwritten name
Wilbert Guillermo Guerrero on page 10 of the purchase
agreement.
      Dzien testified the proper procedure for performing an
index search is to search the grantor/grantee index for the names


8      A purchaser who receives and reads the preliminary title
report is on inquiry notice of encumbrances identified in the
report. (Alfaro, supra, 171 Cal.App.4th at pp. 1389-1390.)
However, there is nothing in the preliminary title report in this
case placing the Vasquezes on inquiry notice Guerrero used the
first name Wilbert.




                                23
in the chain of title—Guillermo Guerrero and Guilleromo Wilbert
Guerrero, which search did not reveal the LBS abstracts.
Wallace did not dispute Dzien’s methodology or search results;
rather, Wallace testified a search for Wilbert G. Guerrero
identified the LBS abstracts. Wallace and Dzien both testified
the LBS abstracts recorded against Wilbert G. Guerrero were
outside the chain of title for the Domo property. Although
Guerrero used Wilbert as a middle name, LBS cites to no
authority an index search needs to be performed using a middle
name as a first name.
       Hochstein, supra, 219 Cal. App. 3d 447, relied on by the trial
court, is on point. In Hochstein, the wife in a dissolution action
recorded an abstract of judgment against her former husband,
indexed in the husband’s name. (Id. at p. 449.) The abstract was
later modified to include the husband’s current wife Portia.
(Id. at p. 450.) In response to the former wife’s effort to enforce a
judgment lien against the purchasers of property from Portia, the
Court of Appeal concluded the purchasers were not on
constructive notice of the abstract because at the time of the sale,
Portia was not indexed as a judgment debtor. (Id. at p. 454.) The
Hochstein court explained, “The California courts have
consistently reasoned that the conclusive imputation of notice of
recorded documents depends upon proper indexing because a
subsequent purchaser should be charged only with notice of those
documents which are locatable by a search of the proper indexes.
Conversely, where the document is improperly indexed and hence
not locatable by a proper search, mere recordation is insufficient
to charge the subsequent purchaser with notice.” (Id. at p. 452.)
Just as the purchasers in Hochstein were not on constructive
notice of the abstract of judgment indexed only against the




                                 24
former husband’s name, the Vasquezes were not on constructive
notice of the LBS abstracts recorded only against Wilbert G.
Guerrero.
       The holding in Orr v. Byers (1988) 198 Cal. App. 3d 666
(Orr), relied on by the Vasquezes, is also on point. In Orr, a
judgment creditor obtained a money judgment against a man
with the surname Elliott, but the creditor recorded an abstract of
judgment using the names “Elliot” and “Eliot.” (Id. at p. 667.)
Elliott subsequently sold property to a purchaser using the name
Elliott, and the purchaser’s title search failed to uncover the
abstract of judgment. (Id. at pp. 667-668.) In a subsequent
action by the creditor to enforce his judgment, the creditor argued
the purchaser had inquiry notice of Elliott’s real name under the
doctrine of idem sonans.9 (Id. at p. 668.) The Court of Appeal
rejected the creditor’s argument “a title searcher [should] be
charged with knowledge of such alternative spellings” (id. at
p. 669), explaining, “[T]he burden is properly on the judgment
creditor to take appropriate action to ensure the judgment lien
will be satisfied . . . . [T]o rule otherwise is to grant the judgment
creditor a ‘free ride.’” (Id. at p. 672.) Similarly, the burden was
on LBS to record the abstracts of judgment against Guerrero
under the name appearing on the title to his property, not on the


9     “‘The doctrine of idem sonans is that though a person’s
name has been inaccurately written, the identity of such person
will be presumed from the similarity of sounds between the
correct pronunciation and the pronunciation as written.
Therefore, absolute accuracy in spelling names is not required in
legal proceedings, and if the pronunciations are practically alike,
the rule of idem sonans is applicable.’” (Orr, supra,
198 Cal.App.3d at p. 669.)




                                 25
Vasquezes to identify the LBS abstracts recorded on a variation
of Guerrero’s name using his middle name as a first name.

                         DISPOSITION

      The judgment is affirmed. Plaintiffs are to recover their
costs on appeal.



                                     FEUER, J.
We concur:



      PERLUSS, P. J.



      DILLON, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                26
Filed 7/14/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                       DIVISION SEVEN


CARLOS ALBERTO VASQUEZ               B292390
et al.,
                                     (Los Angeles County
     Plaintiffs and                  Super. Ct. No. VC066086)
Respondents,
                                     ORDER MODIFYING AND
       v.                            CERTIFYING OPINION
                                     FOR PUBLICATION
LBS FINANCIAL CREDIT
UNION,                               NO CHANGE IN THE
                                     APPELLATE JUDGMENT
       Defendant and Appellant.

THE COURT:

      The opinion in the above-entitled matter filed on June 17,
2020 is modified as follows:

     The opinion was not certified for publication in the Official
Reports. For good cause it now appears that the opinion should
be published in the Official Reports, and it is so ordered.

      On page 2, the first two introductory paragraphs are
deleted and replaced with the following two paragraphs:
       LBS Financial Credit Union (LBS) appeals
from a judgment entered after a court trial for Carlos
and Libby Vasquez and mortgagee Brighten Lending
(collectively, plaintiffs) in their action for quiet title
and declaratory and injunctive relief regarding
property the Vasquezes purchased in 2015 from
Guillermo Guerrero and his wife. Seven years before
the purchase, LBS obtained two money judgments
against Guerrero and recorded abstracts of judgment
(LBS abstracts) against Wilbert G. Guerrero, a name
that does not appear in the chain of title for the
property.
       On appeal, LBS contends the trial court erred
in finding the Vasquezes were bona fide purchasers,
asserting the Vasquezes had constructive notice of
the LBS abstracts based on Guerrero’s use of
different variations of his name on multiple title and
sale documents, including one handwritten reference
in the 10-page purchase agreement to the name
Wilbert Guillermo Guerrero. However, substantial
evidence supports the trial court’s determination the
single handwritten reference to the first name
Wilbert on the purchase agreement did not place the
Vasquezes on inquiry notice that Guerrero used
Wilbert as a first name because every document
relating to the sale and in the chain of title used the
typewritten first name “Guillermo” or “Guilleromo”
and last name “Guerrero,” and Guerrero consistently
signed his own name as Guillermo Guerrero or




                            2
      Guillermo Guerrero W. Moreover, because the
      abstracts of judgment recorded using the name
      Wilbert G. Guerrero were not in the chain of title for
      the property, a diligent search of the index of
      property records in the registrar’s office would not
      (and did not) reveal the abstracts. It is not the
      purchasers’ obligation to search the index of property
      records for documents recorded incorrectly using the
      seller’s middle name as a first name. We affirm.



      There is no change in the appellate judgment.





      PERLUSS, P. J.          FEUER, J.          DILLON, J.


      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 3